Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 22 April 2020 in which claims 1-8 are pending. Claim 1 is independent. Claims 2-8 are dependent. Applicant has filed a preliminary amendment. Listing of claims should have started on a new sheet. Applicant should have filed an IDS citing the references discovered by the ISA.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Specification
The disclosure is objected to because of the following informalities: 
The specification lacks proper formal.  It lacks a section heading “Brief Description of Drawings”. Applicant should consult MPEP for proper format of the specification.
Appropriate correction is required.



Claim Objection
Claim 1 is objected to because of the following informalities:  it is unclear if “RF power amplifier module” of line 23 of the claim (claim 1) is a different one from “RF power distribution module” spanning over lines 20-21. They bear the same descriptive name and can be understood to perform same function but they appear to be introduced twice in the claim. It should be mentioned here that, after an item is introduced into the claim language, the introduction sets forth a proper antecedent basis of the item and any time the item is mentioned afterwards the item should be referred to as the item so that one would understand exactly what item is being talked about. Appropriate correction is required.

Claim 1 is further objected to because of the following informalities:  the word “buggering” on line 19 of the claim cannot be clearly understood. Use of word is usually understood to be derogatory in nature. Appropriate correction is required.

Claim 1 is further objected to because of the following informalities:  it is unclear if “an RF driver module” of line 28 of the claim (claim 1) is a different one from “RF driver module” in line 21. They bear the same descriptive name and can be understood to perform same function but they appear to be introduced twice in the claim. It should be mentioned here that, after an item is introduced into the claim language, the introduction sets forth a proper antecedent basis of the item and any time the item is .  Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an NPL document Filci.
See, “Prototype Hardware of FPGA Controller Multi-Channel All-Digital RF Transmitter for Parallel Magnetic Resonance Imaging” by Filci et al. in Proc. Intl.Soc.Mag.reson. Med. 25 (2017). 
This reference is a valid prior art reference as it is published before the filing the instant application. The effective filing date of the instant application in the USA is April 22, 2020 and PCT filing date is 07 January 2019 which is based on a Turkish application filed on 01 Nov. 2018 while the Filci reference is published prior to any of the filing dates, here in the US or in another country, of the instant application.
Hereinafter the reference will be referred to as Filci for short.


Claim feature
Prior art
Filci
1
A multi-channel RF transmitter system for magnetic resonance imaging device, characterized in comprising: 



a multi-channel RF coil array having N pieces of members, located inside a magnetic resonance imaging device; 


a control device having a data input interface for receiving required system parameters from the user, and adapted for synthesizing input data required for each channel of RF coil array selected by user or an algorithm depending on imaging scenario to be realized and generation of trigger and clock signals required for simultaneous working of all units of the magnetic resonance imaging device; 

an interface control module adapted to generate basic band MRI signal sequence according to imaging scenario produced by user in control device; 

a signal modulator and control module using trigger and clock signals from control device, synchronously working with magnetic resonance imaging device, taking basic band MRI signal sequence generated at the interface control module, adapted for increasing it to a predetermined RF carrier frequency by means of digital modulation method and transmission of this digital RF modulation signal to RF coil channels; 

a fibre optic line providing transfer of signals to be transmitted from interface control module to the signal modulator and control module; 

a Power/data distribution module buggering digital RF modulation MRI signal sequence generated by the signal modulator and control module and transmitting to an RF power amplifier module via a RF driver module through the RF coil array and filtering DC power required for this RF power amplifier module on RF coil array; 




a RF power amplifier module converting digital RF modulated MRI signal sequence having desired modulation, phase and amplitude coming from power/data distribution module into analogue signal, and amplifying and transmitting to members of the coil array, integrated with the coil array and comprising a power amplifier block in number equal to number of channels of the coil array; 

a RF driver module driving a RF power amplifier module after raising signal level at input of the RF power amplifier module to a required power level; 

a feedback line comprising a RF switching module selecting channels of which data will be read for track and correction of errors that might occur in RF signal transmitted to the coil array by the power amplifier module, and a demodulator module minimizing the signals received from selected channels to basic band and sending them to the signal modulator and control module and; 

a power supply providing the power to be distributed by power/data distribution module.



Filci discloses a multi-channel coil array as claimed, See 12 channel coil array.


Filci discloses a control device as claimed, see “user interface computer” in Fig. 1 in Filci.
An operator controls the MRI device using the user interface computer, see synopsis.



Filci discloses an interface control module, see “interface control module (ICOM) in Fig. 1.


Filci discloses a signal modulator and control module as claimed, see “signal generator and control module (SIGCOM), in Fig. 1.





Filci discloses a fiber optic line as claimed, see “full duplex fiber line, 10 GBPS” in Fig. 1.

Filci discloses a power/data distribution module, see SIGCOM in Fig. 1.
SIGCOM transmits signal sequence to the claimed power amplifier (12-channel RFPA).  Therefore, in Filci, SIGCOM functions as both claimed “signal modulator and control module” and “power/data distribution module”.


Filci discloses an RF power amplifier module as claimed, see 12-channel FRPA module.






It can be understood that an RF driver module is inherent in the 12-channel RFPA module as it is needed to 



Filci disclose a feedback line, cf. “12-channel switching module” in Fig. 1.






A power supply is inherently needed for the SIGCOM module to function, because without electrical power none of the modules will function. 

Explicitly and implicitly, Filci fully anticipates instant claim 1 according to 35 USC 102 and thus claim 1 is not patentable over Filci.


A multi-channel RF transmitter system for a magnetic resonance imaging device according to claim 1, characterized in comprising a coil array driven by a RF power amplifier block of each member having a digital input and analog output.
Instant claim 2 is met by Filci. It shows digital RF signal inputs to the “12-channel RFPA modules”, in Fig. 1. The RF coils usually accept analog signals. It can be understood that the “12-channel RFPA” output analog signals.

3
3. A multi-channel RF transmitter system for magnetic resonance imaging device according to claim 1, characterized in comprising power amplifier module comprises RF power amplifier blocks driven by DSM based amplitude, phase and frequency modulation signals independent of each other.

Claim 3 is met by Filci as it describes application of delta sigma modulation (DSM) as claimed.

4. A multi-channel RF transmitter system for magnetic resonance imaging device according to claim 1, characterized in comprising a control device comprising a data input interface having a mouse, keyboard and/or touch screen.

Claim 4 is met by Filci as it shows a computer with a keyboard, cf. Fig. 1.
5
A multi-channel RF transmitter system for magnetic resonance imaging device according to claim 4, characterized in comprising a control device consisting of a data input interface providing selection of channel and providing inputting phase, amplitude, frequency and RF pulse envelope form data of selected channel.

Claim 5 is met by Filci, see synopsis.
6
A multi-channel RF transmitter system for magnetic resonance imaging device according to claim 1, characterized in comprising a RF coupler located at output of each RF power amplifier module and sending the power both transmitted to each coil array member upon amplifying and power returning from each coil array member to analogue digital converters at demodulator module via a return feeding line.

See (FB1_FWDx12 &FB1_REVx12) signal lines between RSM and RFPAM in Fig. 1
7
A multi-channel RF transmitter system for magnetic resonance imaging device according to claim 6, characterized in comprising a signal modulator and control module adapted for receiving and processing MRI signal sample received from feedback line by a coupler located at output of each RF power amplifier module and transmitting to control device.

The claim does not set forth any specific structure of the coupler and since 12-channel RFPA modules transmits feedback signals (FB1_FWDx12 &FB1_REVx12) to the “12-channel switching module (RSM)” there must be a coupler therebetween.
8
A multi-channel RF transmitter system for magnetic resonance imaging device according to claim 1, characterized in comprising a control device comprising a MRI control computer generating triggering and clock signals required for simultaneous operation of all units of magnetic resonance imaging device and having a data input interface for control of magnetic resonance imaging device by user, and an interface control computer having a data input interface for receiving required system parameters from user, a data interface for connection to MRI control computer and synthesizing input data required for each channel of the RF coil array selected by user or an algorithm according to imaging scenario to be realized.

There does not appear to be a new specific feature in the instant claim 8 that is not found in a typical MRI control computer or in Filci.
Instant claim 8 is understood to be met by Filci which includes a “user interface computer (ICOMP)” which functions as the MRI control computer with its limitations as set forth in the claim (claim 8). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852